DETAILED ACTION
This Non-Final Office Action is in response to amendments filed 6/23/2021.
Claims 1, 5, 9-11, 15, and 19-22 have been amended.
Claims 1-6, 8-16, and 18-22 are pending.
Response to Arguments
On pages 9 and 10 of the Remarks filed 6/23/2021, the Applicant contends that Murphy does not teach the claimed invention. 
Murphy was applied in an Office Action mailed 9/18/2018, which rejected the claims filed 8/1/2018. Murphy was not applied in the previous Office Action mailed 3/23/2021. The arguments pertaining to Murphy are moot because the present rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On page 11 of Remarks, the Applicant contends that Houser does not disclose “when the measured tracking is not within the plurality of specified operational parameters, changing a pitch of each blade individually to adjust the tracking of each blade individually,” as claimed.
The Examiner respectfully disagrees. ¶0021, with respect to the method of Figure 4, of Houser recites “[i]n the exemplary embodiment, if an improvement in the vibration level is sensed, additional modifications 140 are executed to facilitate shifting the blade path into the allowable range…another blade will then be selected 160 and the process repeated.” The allowable range of the blade path in ¶0021 reasonably teaches a tracking that is “within a plurality of specified operational parameters,” where the 
On pages 11 and 12 of Remarks, the Applicant further contends that Ide, Renzi, and Hamid do not disclose “when the measured tracking is not within the plurality of specified operational parameters, changing a pitch of each blade individually to adjust the tracking of each blade individually,” as claimed.
The Examiner agrees. Ide, Renzi, and Hamid have not been applied to this claim limitation.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 5, 11, 15, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
Claims 1, 11, and 21 recite the limitation of a blade tracking adjustment mechanism connected to each individual blade of the one or more blades by a pitch link,…wherein each blade is connected to the rotor hub by a pitch link and a bearing. This limitation is not clearly supported by the Applicant’s disclosure. The Applicant’s disclosure discusses the “blade tracking adjustment mechanism” as being:
connected to one or more blades of an aircraft (see at least ¶0009),
adjusting an eccentric pitch horn clevis via a motor (see at least ¶0007, ¶0024),
a rotor analysis and diagnostic system (see at least ¶0007), or
adjusting blade trim tabs, blade weights, and/or blade control rods (see at least ¶0007).
The only mention of a “pitch link” is with respect to the embodiment of the blade tracking adjustment mechanism as adjusting an eccentric pitch horn clevis, which effectively creates a shorter or longer pitch link length for tracking adjustment (see at least ¶0024). In this embodiment, the blade tracking adjustment mechanism is connected to the eccentric pitch horn clevis, not the pitch link. 
Further, the only mention of a “bearing” in the Applicant’s disclosure is with respect to US 5,026,254, as described in ¶0006. While the Applicant’s disclosure discusses bearing wear in ¶0023, the structural relationships are not clearly presented in the disclosure.
While the specification references the BELL 214ST pitch horn tracking adjuster in ¶0024, one of ordinary skill in the art cannot reasonably infer any structural relationships of the components of the BELL 214ST pitch horn tracking adjuster into the Applicant’s disclosure. The Figures also do not provide any visible indication of the claimed structural relationships.
Claims 1, 11, and 21 recite the limitation of the processor controls the blade tracking adjustment mechanism at the rotor hub when the measured tracking is not within the plurality of operation parameters…to adjust the tracking of each blade individually and wear at the bearing while the rotor is spinning. There is no disclosure of the adjustment of both the wear and tracking performed by the controller. The only mention of bearing wear is in ¶0023 of the specification that simply states “the tracking can be adjusted during flight/service to account for bearing wear.” It is clear that a decrease in bearing wear is a side-effect of the automatic blade tracking, according to the specification, and these two limitations cannot be separately adjusted, as claimed.
Claims 5 and 15 recite that an eccentric pitch horn clevis connected to the pitch link. There is no disclosure of the eccentric pitch horn clevis being connected to the pitch link. While the specification references the BELL 214ST pitch horn tracking adjuster in ¶0024, one of ordinary skill in the art cannot reasonably infer any structural relationships of the components of the BELL 214ST pitch horn tracking adjuster into the Applicant’s disclosure. The Figures also do not provide any visible indication of the claimed structural relationships.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 11-16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Houser et al. (US 2010/0047067 A1), hereinafter Houser, in view of Ide et al. (US 5,511,944), hereinafter Ide, Renzi (“An Assessment of Modern Methods for Rotor Track and Balance,” 2004, Air Force Institute of Technology), hereinafter Renzi, and Hamid et al. (IN 2014CH06475 I4), hereinafter Hamid.
Claim 1 
Houser discloses the claimed apparatus for automatically adjusting a tracking of one or more blades of an aircraft (see at least ¶0012-0013, with respect to Figure 1), comprising: 
a blade tracking adjustment mechanism connected to an individual blade of the one or more blades (see at least Figures 1-3, depicting movable control surfaces 46 connected to each blade 40), wherein each blade is adjusted individually (see at least abstract, ¶0020-0021, regarding modifying an adjustable aspect of each blade via a control surface of the blade);
a blade tracking measurement system (i.e. blade tracking sensor 62) that measures the tracking of each of the one or more blades (see at least ¶0013); and 
a processor (i.e. control computer 64) that receives an output from the blade tracking measurement system with tracking information for each of the one or more blades (see at least ¶0016, ¶0019, regarding that the control computer 64 analyzes signals from the blade tracking sensor 62) and determines whether a measured tracking of each of the one or more blades is within a plurality of specified operational parameters (see at least ¶0020-0021, regarding that each blade is controlled to be within a blade path of an allowable range). The allowable range taught by Houser may reasonably teach a “plurality of specified operational parameters,” given that there is inherently an upper and lower value associated with a range. Further, the Applicant’s specification broadly discusses the operational parameters, without incorporating specific examples, and does 
Houser further discloses that the processor controls the blade tracking adjustment mechanism when the measured tracking is not within the plurality of operational parameters to change a pitch of each blade individually to adjust the tracking of each blade individually while the rotor is spinning (see at least ¶0020-0022, ¶0014, regarding that an adjustable aspect of each blade is modified via the control surface, which may be any control that enables the height (i.e. “pitch”) of the blade to be adjusted, so as to shift the blade path into the allowable range).
Houser further discloses that any control may be used to adjust the height of the blade instead of trim tabs (see at least ¶0014; ¶0020). It is well known in the art that adjusting the height of the blade and reducing vibrations may alternatively be performed via adjustments of a pitch link, where each blade is connected to the rotor hub by a pitch link and a bearing, such that each pitch link is adjusted individually by shortening or lengthening the pitch link at the rotor hub
Specifically, Ide discloses the known configuration in which each rotor blade 55 (similar to each blade taught by Houser) is connected to a rotor hub, as depicted in Figure 2 and discussed in relation to hub 60 depicted in Figure 12 in col. 1, lines 14-24 (similar to the rotor hub taught by Houser) by a pitch link (i.e. pitch link 9) and a bearing (i.e. spherical bearings 19 and 20) (see at least Figure 2, depicting rotor blade 55 connected to a rotor hub by pitch link 9, where pitch link 9 connects the hub to the blade 55 via spherical bearings 19 and 20 depicted in Figure 3). Ide further discloses an automatic control circuit that adjusts the length of each pitch link automatically and precisely (see at least col. 7, lines 17-50) during flight (see at least col. 8, lines 5-11), which adjusts the pitch angle of the respective rotor blade (see col. 1, lines 6-10); and therefore, Ide further discloses that the pitch link is adjusted individually by shortening or lengthening the pitch link at the rotor hub.
As discussed on page 2-17, section 2.5.3 of Renzi, pitch link adjustments are known to correct for track differences. Renzi further discloses that pitch link adjustments are a common alternative to trim tab adjustments (see page 2-11, section 2.5.2). Further, the known adjustable pitch link provided at a rotor hub in Figure 11 on page 2-13 is similar to the system of Ide depicted in at least Figure 2. 
Since the systems of Houser, Ide, and Renzi are directed to the same purpose, i.e. adjusting the pitch/tracking of blades, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Houser, such that each blade is connected to the rotor hub by a pitch link and a bearing, wherein each pitch link is adjusted individually by shortening or lengthening the pitch link at the rotor hub, in the same manner that Ide provides each 
The combination of Houser, Ide, and Renzi provides an adjustment of wear at the bearing while the rotor is spinning, in as much as the Applicant’s disclosure teaches this feature (see ¶0023 of specification filed 12/7/2016, regarding “the tracking can be adjusted during flight/service to account for bearing wear”). Specifically, the control of pitch link length performed in Ide is performed during flight (see col. 8, lines 5-11); and therefore, the adjustment is performed while the rotor is spinning. Given that the tracking adjustment performed by the Applicant’s invention “accounts for bearing wear,” it would be reasonable to assume that the application of the prior art also accounts for bearing wear and thus, teaches adjusting wear at the bearing while the rotor is spinning. If this cannot be consider an inherent feature of the combination of Houser, Ide, and Renzi, then Hamid is applied in combination with Houser, Ide, and Renzi to teach this known inherency.
Specifically, Hamid discloses that pitch link adjustments of rotor blades can reduce the wear and tear of bearings (see last paragraph on page 2 that continues onto page 3, under “Description of the Invention”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Houser, Ide, and Renzi, such that the adjustment of the tracking of each blade provides for an adjustment of wear at the bearing while the rotor is spinning, in light of Hamid, to enhance the ride 
Houser further discloses that the processor (i.e. control computer 64) comprises a non-transitory computer readable medium for automatically adjusting a tracking of one or more blades, comprising instructions stored thereon, that when executed by a computer having a communications interface, performs the step of adjusting the tracking of each blade individually during flight (see at least ¶0012-0013, with respect to Figure 1, regarding that control computer 64 enables blade tracking through detection circuitry while helicopter 10 is in flight, where control computer 64 analyzes signal from blade tracking sensor 62 and effects changes in control surface 46 on one or more blades 40, as described in ¶0016; ¶0020-0022, ¶0014, regarding that control computer modifies an adjustable aspect of each blade via the control surface, which may be any control that enables the height (i.e. “pitch”) of the blade to be adjusted), as described in more detail in the application of Houser to the previous limitations. Control computer 64 of Houser inherently includes a “non-transitory computer readable medium” with “instructions stored thereon” and a “communications interface,” given that these are well known components associated with common computers, and it is more likely than not that the control computer 64 of Houser contains these elements so as to perform its inventive method of blade tracking during flight.
When Houser is combined with Ide, Renzi, and Hamid, as discussed above, it is clear that the “step of adjusting the tracking of each blade individually during flight” accounts for bearing wear.
Claims 2 and 12
Houser further discloses that the processor is a flight control computer (see at least ¶0019-0022, regarding the control computer 64 controls control surfaces 62 of blades during flight). A “flight control computer” is interpreted under the broadest reasonable interpretation as a computing system for flight control and does not reference a particular system known to aircraft. 
Claims 3 and 13
Houser further discloses that the blade tracking adjustment mechanism is permanently attached to the aircraft (as depicted in Figures 2 and 3).
Claims 4 and 14
Houser further discloses that the aircraft is a helicopter (see at least Figure 1). 
Claims 5 and 15
Ide further discloses its method of adjustment operates via an eccentric pitch horn clevis (i.e. pitch horn depicted in Figure 2 corresponding to pitch horn 62 depicted in Figure 12 and described in col. 1, lines 14-24) connected to the pitch link (see Figure 2, depicting pitch link 9 connected to the pitch horn).
Claims 6 and 16
Houser further discloses that deflection is determined in each blade, so as to adjust each blade for reducing vibration levels produced in rotor 35 (see at least ¶0013-0015), and therefore, the blade tracking adjustment mechanism may be part of a rotor analysis and diagnostic system, under the broadest reasonable interpretation of the claim language.
Claim 11
The combination of Houser, Ide, Renzi, and Hamid discloses the claimed method for automatically adjusting a tracking of one or more blades, as discussed in the rejection of claim 1.
Claim 22
The combination of Houser, Ide, Renzi, and Hamid discloses the claimed non-transitory computer readable medium for automatically adjusting a tracking of one or more blades (see at least ¶0016 of Houser, regarding the analysis performed by computer 64; ¶0017-0022 of Houser, with respect to Figure 4, regarding the continuous method performed by computer 64 during flight), as discussed in the rejection of claim 1. It is inherent that the computer 64 of Houser includes instructions stored thereon, that when executed by a computer having a communications interface, one or more databases and one or more processors communicably coupled to the interface and one or more databases, perform the steps described in the rejection of claim 11, because common computers are known to include a communications interface, a database, and a processor, and the method of Figure 4 of Houser inherently requires these generic computer components to function.
Claims 8-10 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Houser in view of Ide, Renzi, and Hamid, and in further view of Welsh (US 2015/0132132 A1), hereinafter Welsh.
Claims 8 and 18
While Houser teaches the invention effectively balances the rotor blades (see at least ¶0024), Houser does not teach a separate and distinct hub balance adjustment mechanism communicably coupled to the processor, wherein the hub balance adjustment mechanism balances at least one of the one or more blades.
Welsh discloses a similar aircraft (helicopter 10), which comprises a hub balance adjustment mechanism (rotor balancing apparatus including a central hub portion 210 in Figure 2) that balances rotor blades (see at least ¶0035-0037, regarding the rotor balancing apparatus 20 identifies and corrects mass unbalance conditions of the central hub portion 210 and the radial elements 211; ¶0035, regarding the radial elements are rotor blades).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Houser, Ide, Renzi, and Hamid, so as to further provide a hub balance adjustment mechanism communicably coupled to the processor, wherein the hub balance adjustment mechanism balances at least one of the one or more blades, in the same manner that Welsh provides a hub balance adjustment mechanism that balances rotor blades, with the predictable result of automatically correcting mass unbalance that can lead to passenger discomfort (¶0003 of Welsh) in-flight due to the unique flying characteristics of each rotor blade (¶0005 of Welsh).
Claims 9 and 19
The claimed “installation” is not defined in the specification. Therefore, the Examiner has liberally applied prior art to this limitation, such that “prior to installation” occurs while the aircraft is grounded. 
The invention of Houser is directed towards tracking and balance of the blade during flight (see at least ¶0013) and does not disclose a separate and distinct static rotor balance system capable of adjusting the balance of a blade of the one or more blades prior to installation.
However, Welsh discloses a similar aircraft (helicopter 10), comprising a static rotor balance system (rotor balancing apparatus 20) capable of adjusting the balance of a blade prior to installation (see at least ¶0038, regarding the mass balancing system is activated in a grounded condition; ¶0037, regarding the mass balancing system corrects mass unbalance condition of the radial elements; ¶0035, regarding that the radial elements are blades) and adjusts the balance of a blade (see at least ¶0038, regarding the mass balancing system is activated in an in-flight condition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Houser, Ide, Renzi, and Hamid, so as to further provide a static rotor balance system capable of adjusting the balance of a blade of the one or more blades prior to installation and tracking and balance of a blade, in the same manner that Welsh provides a static rotor balance system capable of adjusting the balance of a blade prior to installation and adjusts the balance of a blade, with the predictable result of automatically correcting mass unbalance that can lead to passenger discomfort (¶0003 of Welsh) for ground runs and in-flight due to the unique flying characteristics of each rotor blade (¶0005 of Welsh).
Claims 10 and 20
Houser further discloses balancing the one or more blades automatically (see at least ¶0017-0022, with respect to Figure 4). However, Houser does not disclose this balancing as being achieved by a separate dynamic rotor balance system
Welsh discloses balancing one or more blades automatically with a dynamic rotor balance system (i.e. rotor balancing apparatus 20 in Figure 2) (see at least ¶0035-037, regarding the rotor balancing apparatus 20 identifies and corrects mass unbalance conditions of the radial elements 211; ¶0035, regarding the radial elements are rotor blades).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Houser, Ide, Renzi, and Hamid, so as to further balance one or more blades automatically with a dynamic rotor balance system, in the same manner that Welsh balances one or more blades automatically with a dynamic rotor balance system, with the predictable result of automatically correcting mass unbalance that can lead to passenger discomfort (¶0003 of Welsh) in-flight due to the unique flying characteristics of each rotor blade (¶0005 of Welsh).
Claim 21 
The combination of Houser, Ide, Renzi, Hamid, and Welsh discloses the claimed method for automatically adjusting a tracking of one or more blades, as applied in the rejections of claims 11 and 18.
Welsh is further applied to teach the steps of determining whether a measured balance of each of the one or more blades is within one or more specified operational parameter (see at least ¶0036, regarding the vibration sensors identify vibrations caused by mass unbalance conditions of the central hub portion and issue signals to the processing unit accordingly), and adjusting the balance of each blade when the measured balance is not within the operational parameters (see at least ¶0037, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Houser, Ide, Renzi, and Hamid, so as to further determine whether a measured balance of each of the blades is within a specified operational parameter and adjust the balance of each blade with the measured balance is not within the operational parameters, in the same manner that Welsh determines whether a measured balance of each of the blades is within a specified operational parameter and adjusts the balance of each blade with the measured balance is not within the operational parameters, with the predictable result of automatically correcting mass unbalance that can lead to passenger discomfort (¶0003 of Welsh) in-flight due to the unique flying characteristics of each rotor blade (¶0005 of Welsh).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661